               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

MICHAEL YARBROUGH, JR.; et al.                                    PLAINTIFFS

v.                                               CAUSE NO. 1:18cv51-LG-RHW

HUNT SOUTHERN GROUP, LLC
formerly known as Forest City
Southern Group, LLC; et al.                                     DEFENDANTS

                     FINAL JUDGMENT OF DISMISSAL

      In accordance with the Court’s Memorandum Opinion and Order entered

herewith dismissing with prejudice Michael Yarbrough, Jr., Ann Yarbrough,

Alizelyia Yarbrough, Michael Yarbrough, III, and James Yarbrough’s claims against

Defendants Hunt Southern Group, LLC, Forest City Residential Management, LLC,

and Hunt MH Property Management, LLC,

      IT IS ORDERED AND ADJUDGED that judgment is rendered in favor of

the defendants. Plaintiffs’ claims are DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 12th day of September, 2019.

                                           s/   Louis Guirola, Jr.
                                           LOUIS GUIROLA, JR.
                                           UNITED STATES DISTRICT JUDGE
